

	

		II 

		109th CONGRESS

		1st Session

		S. 220

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Mr. Levin introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Mohamad Derani, Maha Felo

		  Derani, and Tarek Derani.

	

	

		

			1.

			Permanent resident status for Mohamad Derani, Maha Felo Derani,

			 and Tarek Derani

			

				(a)

				In general

				Notwithstanding subsections

			 (a) and (b) of section 201 of the Immigration and

			 Nationality Act, Mohamad Derani, Maha Felo Derani, and Tarek Derani

			 shall be eligible for issuance of immigrant visas or for adjustment of status

			 to that of aliens lawfully admitted for permanent residence upon filing an

			 application for issuance of immigrant visas under section 204 of that Act or

			 for adjustment of status to lawful permanent resident.

			

				(b)

				Adjustment of status

				If Mohamad Derani, Maha Felo

			 Derani, and Tarek Derani enter the United States before the filing deadline

			 specified in subsection (c), Mohamad Derani, Maha Felo Derani, and Tarek Derani

			 shall be considered to have entered and remained lawfully and shall be eligible

			 for adjustment of status under section 245 of the Immigration and Nationality Act as of the date

			 of enactment of this Act.

			

				(c)

				Deadline for application and payment of fees

				Subsections (a) and (b) shall

			 apply only if the application for issuance of immigrant visas or the

			 application for adjustment of status are filed with appropriate fees within 2

			 years after the date of enactment of this Act.

			

				(d)

				Reduction of immigrant visa numbers

				Upon the granting of

			 immigrant visas or permanent residence to Mohamad Derani, Maha Felo Derani, and

			 Tarek Derani, the Secretary of State shall instruct the proper officer to

			 reduce by 3, during the current or next following fiscal year, the total number

			 of immigrant visas that are made available to natives of the country of the

			 aliens’ birth under section 203(a) of the Immigration and Nationality Act or, if

			 applicable, the total number of immigrant visas that are made available to

			 natives of the country of the aliens’ birth under section 202(e) of that

			 Act.

			

